                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

DOROTHY WEDYKE,

                  Plaintiff,
                                           Case No. 18-CV-10168
vs.                                        HON. GEORGE CARAM STEEH

SPEEDWAY LLC,

              Defendant.
__________________________/

               ORDER DENYING DEFENDANT’S MOTION
                FOR SUMMARY JUDGMENT (DOC. 14)

      Plaintiff Dorothy Wedyke brings this negligence action against

Defendant Speeway LLC arising out of her slip and fall in the snow and

slush covered parking lot of a gas station on December 17, 2016. Now

before the court is Defendant’s motion for summary judgment on the

grounds that the slushy conditions were obvious, and Plaintiff’s claim that

she tripped on a crack in the pavement is allegedly refuted by Defendant’s

surveillance video. Oral argument was held on February 11, 2019 and

informs this court’s decision. Plaintiff filed a supplemental response brief

without leave of court. The court offered to Defendant the opportunity to

file a sur-reply brief, which Defendant declined. In reaching its decision

here, the court has considered the photographs submitted by Plaintiff at the

                                     -1-
hearing. Because a genuine issue of material fact exists as to whether

Plaintiff tripped on a crack in the pavement, Defendant’s motion for

summary judgment will be denied.

                                   I. Background

      On December 17, 2016, Plaintiff fell in the parking lot of a Speedway

gas station in Sterling Heights, Michigan, landed on her wrist, and fractured

it severely. At the time, the parking lot was covered in slush. Plaintiff

testified at her deposition that her boot heel caught in a crack in the

pavement which caused her fall. (Doc. 14, Ex. 1 at PgID 144-46). Plaintiff

has produced photographs of the crack which her nephew took at some

point after the incident. (Doc. 14, Ex. 2 at PgID 205-06). Defendant has

submitted surveillance video from the date of the fall which it claims shows

Plaintiff slipping on slush away from the alleged crack. (Doc. 14, Ex. 3).

Plaintiff responds that the video is consistent with her claims, and that the

video is inconclusive as to where her foot was located in relation to other

objects in the video, such as her car and the tank cover.

                             II. Standard of Law

      Rule 56(c) empowers a court to render summary judgment “if the

pleadings, depositions, answers to interrogatories, and admissions on file,

together with the affidavits, if any, show that there is no genuine issue as to

                                      -2-
any material fact and that the moving party is entitled to a judgment as a

matter of law.” Williams v. Mehra, 186 F.3d 685, 689 (6th Cir. 1999) (en

banc) (citing Fed. R. Civ. P. 56(c)). The standard for determining whether

summary judgment is appropriate is “‘whether the evidence presents a

sufficient disagreement to require submission to a jury or whether it is so

one-sided that one party must prevail as a matter of law.’” Amway Distrib.

Benefits Ass’n v. Northfield Ins. Co., 323 F.3d 386, 390 (6th Cir. 2003)

(quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 251-52 (1986)).

Mere allegations or denials in the non-movant's pleadings will not meet this

burden, nor will a mere scintilla of evidence supporting the non-moving

party. Anderson, 477 U.S. at 248, 252. There must instead be evidence

from which a jury could reasonably find for the non-movant. McLean v.

988011, Ontario, Ltd., 224 F.3d 797, 800 (6th Cir. 2000) (citing Anderson,

477 U.S. at 252). The evidence and all reasonable inferences must be

construed in the light most favorable to the non-moving party. Matsushita

Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986);

Redding v. St. Eward, 241 F.3d 530, 532 (6th Cir. 2001).

                                III. Analysis

      Plaintiff brought a state law negligence claim in Macomb County

Circuit Court which Defendant removed here on the basis of diversity


                                     -3-
jurisdiction. “In [an] action arising under federal diversity jurisdiction, we

apply the substantive law of Michigan, as the forum state.” Berrington v.

Wal-Mart Stores, Inc., 696 F.3d 604, 607 (6th Cir. 2012). Under Michigan

law, to establish a prima facie case of negligence, “a plaintiff must

introduce evidence sufficient to prove that (1) the defendant owed a duty to

the plaintiff, (2) the defendant breached that duty, (3) the defendant’s

breach of its duty was a proximate cause of the plaintiff’s injuries, and (4)

the plaintiff suffered damages.” Berryman v. K Mart Corp., 193 Mich. App.

88, 91-92 (1992). Defendant argues that Plaintiff’s negligence claim is

barred by the open and obvious doctrine because her injury arose solely

out of snowy and slushy conditions. See Lugo v. Ameritech Corp., Inc.,

464 Mich. 512, 516 (2001) (premises owner’s duty does not extend to

situations where danger is open and obvious); Ververis v. Hartfield Lanes,

271 Mich. App. 61, 67 (2006) (snow-covered surface presents open and

obvious danger). Plaintiff does not dispute that if her claim arose solely

from slushy conditions, her negligence claim would be barred by the open

and obvious doctrine. But Plaintiff alleges she tripped on a crack in the

pavement. Defendant does not dispute that the presence of the cracked

pavement may give rise to a negligence claim, but argues that there is no

factual basis to Plaintiff’s claim that the crack caused her slip and fall.


                                       -4-
      Defendant relies on a surveillance video which depicts Plaintiff’s fall

which it argues shows that Plaintiff slipped on slush and did not trip on a

crack in the pavement. Defendant argues that the video shows that

Plaintiff could not have tripped on the crack as she slipped near white tank

covers yet the crack would have been beneath her rear bumper, not where

she began to fall. Plaintiff, on the other hand, argues that the crack is

apparent in the surveillance video and shows that Plaintiff caught her boot

in the crack. Plaintiff also argues that the video is inconclusive as to where

Plaintiff’s foot was actually located in relation to her car and the tank

covers.

      The court has carefully reviewed the surveillance video and does not

find it to be conclusive as to where the crack was located, and whether

Plaintiff tripped on a crack in the pavement or slipped on slush. This is not

a case where incontrovertible video evidence exists. Instead, reasonable

minds can differ and jurors may accept Plaintiff’s version of the occurrence

or not. Thus, Plaintiff’s case survives. Because the video evidence is

inconclusive, Plaintiff’s photograph of the crack in the pavement (Doc. 14,

Ex. 2 at PgID 205-06) and deposition testimony that she caught her heel in

a crack in the pavement (Doc. 14, Ex. 1 at PgID 144-46) are sufficient to




                                      -5-
raise a genuine issue of material fact as to whether Defendant breached its

duty of care.

                                   IV. Conclusion

      For the reasons stated above, Defendant’s motion for summary

judgment (Doc. 14) is DENIED.

      IT IS SO ORDERED.

Dated: February 12, 2019

                                          s/George Caram Steeh
                                          GEORGE CARAM STEEH
                                          UNITED STATES DISTRICT JUDGE


                               CERTIFICATE OF SERVICE

                Copies of this Order were served upon attorneys of record on
                   February 12, 2019, by electronic and/or ordinary mail.

                                   s/Marcia Beauchemin
                                       Deputy Clerk




                                           -6-
